Citation Nr: 1340202	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthmatic bronchitis (also claimed as asthma).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1979 to January 1983.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2011 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of service connection for asthmatic bronchitis.  The Board remanded the underlying claim for additional evidentiary development.  

As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for asthmatic bronchitis, also claimed as asthma.  He contends that his disability began during his period of active duty and has been chronic since that time.  

A review of the record shows that, at his February 1979 military enlistment medical examination, the appellant's lungs and chest were examined and determined to be normal.  A chest X-ray was also negative.  On a report of medical history completed in connection with the examination, the appellant specifically denied having or ever having had asthma, shortness of breath, or a chronic cough.  

In-service treatment records show that the appellant was treated for an episode of bronchitis in June 1979.  A chest X-ray performed at that time showed a questionable infiltrate in the right lower lobe, possibly indicative of early pneumonitis.  The appellant was prescribed a medication regimen, including erythromycin and robitussin.  On the next day, the appellant's lungs exhibited rhonchi, but no rales.  He was advised to continue his regimen and return to the clinic as needed.  

The remaining service treatment records are silent for any complaints or findings pertaining to a respiratory disability, including bronchitis, asthmatic bronchitis, or asthma.  Indeed, subsequent service treatment records show that the appellant's chest and lungs were consistently found to be normal, and the appellant repeatedly denied having asthma.  

In August 1979, for example, the appellant completed a dental history questionnaire on which he denied having or ever having had asthma.  In July 1981, the appellant completed a dental and medical history questionnaire on which he again denied having or ever having had asthma.  

In February 1982, the appellant underwent a medical examination in connection with Chapter 9 discharge proceedings.  At that time, his lungs and chest were examined and determined to be normal.  A chest X-ray was also negative.  In connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had asthma, shortness of breath, or a chronic cough.  

Finally, at his January 1983 military separation medical examination, the appellant's lungs and chest were again examined and determined to be normal.  A chest X-ray was negative.  In connection with the examination, the appellant completed a report of medical history on which he denied having or ever having had asthma, shortness of breath, or a chronic cough.  

The post-service record on appeal shows that the appellant sought treatment for an "asthma attack" in September 1983.  He reported that he had had asthma as a child, but that the condition had resolved with no further attacks for 10 years.  Indeed, the appellant reported that he had been able to serve in the Army with "no problem" and had been discharged in January 1983.  The diagnosis was asthma.  A chest X-ray in September 1983 showed that the appellant's lungs were within normal limits.  

In June 1984, the appellant sought treatment from another private provider and claimed to have a 13 year history of asthma.  The diagnosis was asthmatic bronchospasm, resolved.  

In May 1985, the appellant sought emergency treatment for an "asthma attack."  He reported a 20 year history of asthma.  The assessment was an asthma attack.  

In June 1985, the appellant submitted an original application for VA compensation benefits seeking service connection for multiple disabilities, including asthma.  

At a VA medical examination in July 1985, the appellant claimed that, prior to service, he had never had asthma.  He claimed that his first asthma attack had occurred during service and was severe enough to require hospitalization.  He indicated that, on several occasions thereafter, his asthma would prevent him from carrying out his military duties.  The diagnosis was asthmatic bronchitis.  

In a July 1985 rating decision, the RO denied service connection for asthma, finding that the evidence failed to establish that the appellant had developed chronic asthmatic bronchitis in service.  

In February 2008, the appellant again sought service connection for chronic asthma.  He claimed that he started experiencing "severe difficulty in breathing" during service.  He indicated that, after service separation, he started having severe attacks and had to be rushed to the emergency room in 1983.  

In support of the appellant's claim, the RO received more recent VA and private clinical records showing treatment for asthma on multiple occasions.  Diagnoses included bronchial asthma, chronic obstructive asthma, and chronic obstructive pulmonary disease.  

In pertinent part, these more recent clinical records show that the appellant sought an evaluation from a private allergist for asthma in July 2008.  He reported a history of respiratory distress on and off since 1979.  The private allergist indicated that the appellant had "asthma demonstrated by nature and severity symptoms, postbronchodilator reversibility on spirometry and allergic nature."  He indicated that it was clear to him that the appellant had had asthma for "a long time" and noted multiple mentions of bronchitis in his records, a term which he noted had often been used interchangeably with asthma in the past.  

In a February 2010 letter, the private allergist indicated that, after reviewing the appellant's service treatment records, it was clear to him that the appellant had suffered from asthma for a long time given the multiple mentions of bronchitis in these records.  He also indicated that "[i]t is possible that the circumstances of active military service may have aggravated his condition."  

The appellant underwent VA medical examination in December 2011.  He reported that he had been diagnosed as having asthma during service and had treated been treated for that condition throughout his military career.  The appellant denied ever having had asthma prior to service.  After examining the appellant and purportedly reviewing the claims folder, the examiner concluded that the appellant's asthma or bronchial asthma was not caused by or the result of service.  The examiner reasoned that there was no evidence of chronicity of asthma or bronchial asthma in the service treatment records nor was there evidence of continuity of care for asthma or bronchial asthma in the years proximal to military service.  The examiner indicated that "[f]rom what I can deduce is that the Veteran was not seen for any type of problem until around June 2001, eighteen years after discharge from military service."  

After reviewing the record in light of the applicable legal criteria, the Board finds that an additional medical opinion is necessary in order to determine the nature and etiology of the appellant's claimed asthma.  In this regard, the Board has carefully reviewed the medical opinions referenced above, both from the appellant's private allergist as well as the VA examiner, but finds that the probative value of both opinions is significantly diminished by their reliance on what appears to be an inaccurate factual premise.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

As noted, the appellant's allergist concluded that it was possible that the appellant's asthma may have been aggravated in service because there were multiple mentions of bronchitis in the service treatment records.  As set forth above, however, the appellant's service treatment records document only a single episode of bronchitis, which apparently resolved without sequelae.  

The VA medical examiner, on the other hand, concluded that the appellant's current asthma or asthmatic bronchitis was not incurred in service because "the Veteran was not seen for any type of problem until around June 2001, eighteen years after discharge from military service."  As set forth above, however, the record shows that the appellant was sought treatment for a claimed asthma attack in 1983, which was within one year of service separation.  

In light of these factors, the Board is unable to rely on these medical opinions in rendering a determination.  Thus, another opinion is necessary in order to ensure that VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the examiner who conducted the December 2011 examination, if available, and request that he provide an addendum to his examination report.  The claims folder and access to any additional records in the appellant's Virtual VA or VBMS files must be provided to the examiner for review in connection with the opinion.  Specifically, after reviewing the entire record on appeal, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not that the appellant's current asthma or asthmatic bronchitis had its onset during active duty or is otherwise causally related to his active duty or any incident therein, including an episode of bronchitis in June 1979.  In providing this opinion, the examiner should reference the pertinent evidence of record, including private clinical records documenting treatment for asthma from 1983.  

2.  If the examiner who conducted the December 2011 VA medical examination is no longer available, the appellant should be scheduled for another VA medical examination to determine the nature and etiology of his claimed asthma or asthmatic bronchitis.  The claims folder and access to any additional records in the appellant's Virtual VA or VBMS files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not that any current respiratory disability identified on examination, to include asthma or asthmatic bronchitis, is causally related to the appellant's active service or any incident therein, to include an episode of bronchitis in June 1979.  

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim.  If any benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


